UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1319


In re: VICTOR MANUEL FLORES, JR.,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:21-hc-02030-D)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Manuel Flores, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Manuel Flores, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court dismissed the § 2241 petition without prejudice on July 26, 2021.

Accordingly, because the district court has recently ruled on Flores’ § 2241 petition, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2